—In an action to recover damages for medical malpractice, the defendant Gervasio C. Bonoan appeals, as limited by his brief, from so much of an order of the *608Supreme Court, Kings County (J. Spodek, J.), dated June 25, 2002, as granted that branch of the plaintiffs’ motion which was for leave to serve and file a second amended bill of particulars.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs leave to serve a second amended bill of particulars to include additional allegations in support of the theory of medical malpractice set forth in prior pleadings (see Jones v Lynch, 298 AD2d 499; Loadholt v Rams Beer & Soda, 273 AD2d 446; Risucci v Homayoon, 122 AD2d 260, 262). Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.